Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments has placed the application in condition for allowance. The prior art of record individually and/or in combination does not disclose the combination of structure. In particular the claimed combination with “a fan assembly including an exhaust fan arranged in the air outlet for vacuuming air out of the coverlet body to external atmosphere…. wherein the exhaust fan starts to remove air from deflating air cells and moisture and heat from the patient; and exhausted air is discharged to the active coverlet at the same time” or the combination along with “wherein the auto-setting process is implemented by air cells having a three-chamber structure in a body-section zone, each three-chamber air cell comprises an upper bladder chamber, an air sensing chamber, and a lower bladder chamber, with the air sensing chamber positioned at a bottom portion of the upper bladder chamber”. For at least these reasons the application is considered in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673              

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673